DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending in the application.  Claims 16-20 are new.  Claims 1, 8, and 14 have been amended.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 9, “in the target acquisition state, second end…” should read --in the target acquisition state, the second end…--.  Appropriate correction is required.

Terminal Disclaimer
The terminal disclaimer filed on 5/18/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,667,837 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the recess" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hahnen et al. (US 5,586,990) (“Hahnen”).
Regarding claim 1, Hahnen discloses (Figures 7-14) a handheld apparatus capable of probing and cutting, comprising: an elongate member (302/402) comprising a first end and a second end; a probe (309/409) disposed at the first end of the elongate member and comprising a target interaction surface, the probe being selectively movable between a retracted state (Figure 7/Figure 11), a probing state (intermediate position between Figure 7/Figure 11 and Figure 9/Figure 13), and a target acquisition state (Figure 9/Figure 13), the probe having a first end and an opposing second end, the first end of the probe being connected to the first end of the elongate member (via inclined cylindrical channel 312/412 and cylindrical piston-like member 330/430; Column 6, lines 32-58), wherein: in the retracted state (Figure 7/Figure 11), the second end of the probe is disposed proximal to the first end of the elongate member; and in the target acquisition state (Figure 9/Figure 13), the second end of the probe is disposed distal to the first end of the elongate member; and a blade (308/408) associated with the first end of the elongate member and comprising a cutting edge, the blade being selectively movable between a retracted position (Figure 7/Figure 11) and an extended position (Figure 9/Figure 13).  NOTE: Hahnen discloses that the end effector can be a blade/gripper/dissector (Column 6, lines 27-31).
Regarding claim 3, Hahnen discloses (Figure 7/Figure 11) that the target acquisition surface is obscured when the probe is in the retracted state (within elongate member 302).
Regarding claim 4, Hahnen discloses (Figure 11) that the cutting edge of the blade (408) is obscured at least partially by the elongate member (at flattened portion 410) when the blade is in the retracted position.

Claims 1, 2, 5-11, 13, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaeger (US 4,763,669).
Regarding claim 1, Jaeger discloses (Figures 1-3) a handheld apparatus capable of probing and cutting, comprising: an elongate member (20) comprising a first end and a second end; a probe (36) disposed at the first end of the elongate member and comprising a target interaction surface (39), the probe being selectively movable between a retracted state (Figure 1), a probing state (Figure 3), and a target acquisition state (Figure 2), the probe having a first end and an opposing second end, the first end of the probe being connected to the first end of the elongate member, wherein: in the retracted state (Figure 1), the second end of the probe is disposed proximal to the first end of the elongate member; and in the target acquisition state (Figure 3), second end of the probe is disposed distal to the first end of the elongate member; and a blade (64) associated with the first end of the elongate member (20) and comprising a cutting edge, the blade being selectively movable between a retracted position (Figure 1) and an extended position (Figure 2).
Regarding claim 2, Jaeger discloses (Figure 3) that the probe (36) is pivotally associated (via pin 38) with the first end of the elongate member (20).
Regarding claim 7, Jaeger discloses a manually operated control (21, 22) operably connected to the probe (36) and to the blade (64) such that engagement of the manually operated control causes one or more of (i) selective movement of the probe between the retracted state and the target acquisition state and (ii) selective movement of the blade between the retracted position and the extended position (Column 4, lines 12-15).
Regarding claim 8, Jaeger discloses (Figures 1-3) a surgical system, comprising: a surgical tool, the surgical tool comprising: an elongate member (20) having a first end and a second end; a probe (36) associated with the first end of the elongate member, the probe being selectively moveable between a retracted state (Figure 1), a probing state (Figure 3), and a target acquisition state (Figure 2), the probe being configured to extend (i) proximally from the first end of the elongate member when in the retracted state (Figure 1) and (ii) distally from the first end of the elongate member when in the target acquisition state (Figure 2); and a blade (64) associated with the probe, the blade having a cutting edge and being selectively movable between a retracted position (Figure 1) and an extended position (Figure 3); and a handle (21, 22, 23) associated with the second end of the elongate member, the handle operably connected to the probe and to the blade.
Regarding claim 9, Jaeger discloses (Figures 1-3) that the handle (21, 22, 23) is operably connected to the probe by a first manually operated control (22) such that engagement of the first manually operated control selectively moves the probe between the probing state and the target acquisition state (Column 4, lines 46-54).
Regarding claim 10, Jaeger discloses (Figures 1-3) handle (21, 22, 23) is operably connected to the blade by a second manually operated control (21) such that engagement of the second manually operated control selectively moves the blade between the retracted position and the extended position (Column 4, lines 12-15).
Regarding claim 11, Jaeger discloses (Figures 1-7) that the second manually operated control (21) is capable of initiating movement of the blade toward the extended position when engaged and toward the retracted position when disengaged (Column 5, line 53 - Column 6, line 32).
Regarding claim 13, the tool disclosed by Jaeger is sized and capable of being used in a minimally invasive carpal tunnel surgery.  The statement of intended use and other functional language has been carefully considered, but deemed not to impose any structural limitations on the claims to make them patentably distinguishable over the device of Jaeger, which is capable of being used as claimed if one desires to do so.
Regarding claim 20, Jaeger discloses (Figure 2) that the blade (64) is also selectively movable to a partially extended position (Figure 3), wherein: in the retracted position, the blade is disposed at least partially within the elongate member; in the partially extended position (Figure 2), the blade is moved distally from the retracted position (Figure 1) into or further into the probe, the probe obscuring the cutting edge of the blade when the blade is in the partially extended position; and in the extended position (Figure 3), the cutting edge of the blade protrudes or extends out of the probe (at 65).

ALTERNATE INTERPRETATION OF JAEGER
Regarding claim 1, Jaeger discloses (Figures 1-3) a handheld apparatus capable of probing and cutting, comprising: an elongate member (20) comprising a first end and a second end; a probe (34) disposed at the first end of the elongate member and comprising a target interaction surface (inner surface of 34), the probe being selectively movable between a retracted state (Figure 2), a probing state (Figure 3), and a target acquisition state (Figure 1), the probe having a first end (42) and an opposing second end (46), the first end of the probe being connected to the first end of the elongate member (at pin 38), wherein: in the retracted state (Figure 2), the second end (46) of the probe (34) is disposed proximal to the first end of the elongate member (Figure 2); and in the target acquisition state (Figure 1), second end (46) of the probe (34) is disposed distal to the first end of the elongate member (Figure 1); and a blade (64) associated with the first end of the elongate member (via jaw 36) and comprising a cutting edge, the blade being selectively movable between a retracted position (Figure 1) and an extended position (Figure 3).
Regarding claim 5, Jaeger discloses (Figure 3) that the probe (34) further defines a recess (within 64 on jaw 34) configured to receive at least a portion of the blade (64) when the blade is in the extended position.
Regarding claim 6, Jaeger discloses (Figure 5) that the probe (34) comprises two or more arcuate tines (at 64) disposed about a central axis such that the recess is defined substantially near the central axis and at least two of the two or more arcuate tines coalesce into an apical segment (at 66).
Regarding claim 19, Jaeger discloses (Figures 1-3) that the blade (64) is also selectively movable to a partially extended position (Figure 2), wherein: in the retracted position, the blade is disposed at least partially within the elongate member, in the partially extended position (Figure 2), the blade is moved distally from the retracted position (Figure 1) into or further into the recess within the probe (34), the probe obscuring the cutting edge of the blade when the blade is in the partially extended position; and in the extended position, the cutting edge of the blade protrudes or extends out of the target interaction surface of the probe (Figure 3).

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orbay et al. (US 2008/0195128 A1) (“Orbay”).
Regarding claim 14, Orbay discloses (Figures 5C-10C) a surgical tool for use when performing carpal tunnel release surgery (paragraph 0103), the surgical tool comprising: an elongate member (160) comprising a first end and a second end; a probe (180, paragraph 0105) connected to the first end of the elongate member, the probe comprising one or more tines (182, Figure 8B) that form a transverse carpal ligament (TCL) interaction surface, the one or more tines defining a recess in the TCL interaction surface (Figure 8B); a blade (165) comprising a cutting edge, the blade being selectively movable between a retracted position (Figure 10B, paragraph 0120), a partially extended position (position along arcuate path between Figures 10B and 10C, as shown in Figure 10A, paragraph 0120), and an extended position (Figure 10C, paragraph 0120), wherein: in the retracted position, the blade is disposed at least partially within the elongate member (Figure 10B); in the partially extended position, the blade is moved distally from the retracted position into or further into the recess within the probe (Figure 10A), the one or more tines obscuring the cutting edge of the blade when the blade is in the partially extended position; and in the extended position, the cutting edge of the blade protrudes or extends out of the recess in the probe (Figure 10C), the cutting edge being exposed to the TCL when the blade is in the extended position and the probe has acquired the TCL; and a handle (170) associated with the second end of the elongate member and comprising a manually operated control (168) operably connected to the blade (paragraph 0114).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jaeger (US 4,763,669) in view of Blakeney et al. (US 2008/0228213 A1) (“Blakeney”).
Regarding claim 12, Jaeger discloses the invention substantially as claimed. However, Jaeger fails to disclose a two-stage introducer sheath comprising an inner sheath and an outer sheath, the inner sheath being selectively movable relative to the outer sheath.
Blakeney teaches (Figure 2) a two-stage introducer sheath comprising an inner sheath (12) and an outer sheath (52), the inner sheath being selectively movable relative to the outer sheath, and a surgical tool being selectively movable within the inner sheath.
It would have been obvious to modify the surgical tool disclosed by Jaeger to include a two-stage introducer sheath comprising an inner sheath and an outer sheath, the inner sheath being selectively movable relative to the outer sheath and sized and shaped to receive the surgical tool and to allow selective movement of the surgical tool within the inner sheath, as taught by Blakeney. This modification would allow the operator to adjust the length of the introducer sheath (for different body types/areas of the body) to access the target surgical site. It would allow easier passage of the surgical tool through layers of tissue in the body (Blakeney, paragraph 0029).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Orbay et al. (US 2008/0195128 A1) (“Orbay”) in view of Lee (US 5,431,153).
Regarding claim 15, Orbay discloses that the probe (180) is fixedly connected to the first end of the elongate member (paragraph 0114) such that a terminal tip (163) of the probe is disposed at a fixed angle relative to the first end of the elongate member to displace fat pad (112) to provide a clear view of the ligament (110; paragraph 0105).  However, Orbay fails to explicitly disclose that the angle is between about 45-60 degrees relative to the firs tend of the elongate member.
In the same field of endeavor, Lee teaches (Figures 14 and 17) a surgical tool for use when performing carpal tunnel release surgery, comprising a probe connected to an elongate member such that a terminal tip (302) is disposed at a fixed angle between about 45-60 degrees (45 degrees) relative to the elongate member (Column 6, line 67 -Column 7, line 4).
It would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to modify the probe disclosed by Orbay angled such that a terminal tip of the probe is disposed at a fixed angle between about 45-60 degrees relative to the first end of the elongate member, as taught by Lee. This modification would help in the dissection of the carpal tunnel and protect the palmar arch from being cut (Lee, Column 6, line 67 - Column 7, line 4).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Orbay et al. (US 2008/0195128 A1) (“Orbay”).
Regarding claim 16, the embodiment presented in Figures 5C-10C of Orbay discloses the invention substantially as claimed.  However, Figures 5C-10C fail to disclose that the probe is selectively movable relative to the elongate member and between a retracted state, a probing state, and a target acquisition state.
However, in alternate embodiments, Orbay teaches (Figures 13A and 13B) a probe (202) is selectively movable relative to the elongate member (200) and between a retracted state (Figure 13A), a probing state (intermediate position between Figure 13A and Figure 13B), and a target acquisition state (Figure 13B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify the probe disclosed in Figures 5C-10C of Orbay to be selectively movable between a retracted state, a probing state, and a target acquisition state, as taught in the embodiment presented in Figures 13A and 13B of Orbay.  This modification would provide a “double-action” apparatus that allows an operator to control both movement of the probe and actuation of the blade (paragraph 0123).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Orbay et al. (US 2008/0195128 A1) (“Orbay”) as applied to claim 16 above, and further in view of Privitera et al. (US 7,582,086) (“Privitera”).
Regarding claim 17, Orbay teaches the invention substantially as claimed.  However, Orbay fails to disclose that the probe is configured to extend (i) proximally from the first end of the elongate member when in the retracted state and (ii) distally from the first end of the elongate member when in the target acquisition state.
In the field of minimally invasive surgery, Privitera teaches (Figures 5-7) a probe (330) that is selectively movable relative to an elongate member (310) and between a retracted state (Figure 6) and a target acquisition state (Figure 7).  Privitera teaches that the probe is configured to extend (i) proximally from the first end of the elongate member (310) when in the retracted state (Figure 6) and (ii) distally from the first end of the elongate member (310) when in the target acquisition state (Figure 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the probe taught by Orbay such that the probe is configured to extend (i) proximally from the first end of the elongate member when in the retracted state and (ii) distally from the first end of the elongate member when in the target acquisition state, as taught by Privitera.  This modification would provide the advantage of facilitating positioning the probe near the target tissue, which is desirable when operating on or near complicated or sensitive anatomy, or in minimally invasive surgical procedures (Column 3, line 66 - Column 4, line 8). 
Regarding claim 18, Orbay teaches (Figures 5C-10C, 13A, 13B) that the probe has a first end and an opposing second end, the first end of the probe being connected to the first end of the elongate member.  However, Orbay fails to teach that in the retracted state, the second end of the probe is disposed proximal to the first end of the elongate member; and in the target acquisition state, second end of the probe is disposed distal to the first end of the elongate member.
In the field of minimally invasive surgery, Privitera teaches (Figures 5-7) a probe (330) that is selectively movable relative to an elongate member (310) and between a retracted state (Figure 6) and a target acquisition state (Figure 7).  Privitera teaches that in the retracted state (Figure 6), the second end of the probe is disposed proximal to the first end of the elongate member; and in the target acquisition state (Figure 7), second end of the probe is disposed distal to the first end of the elongate member.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the probe taught by Orbay such that in the retracted state, the second end of the probe is disposed proximal to the first end of the elongate member and in the target acquisition state, second end of the probe is disposed distal to the first end of the elongate member, as taught by Privitera.  This modification would provide the advantage of facilitating positioning the probe near the target tissue, which is desirable when operating on or near complicated or sensitive anatomy, or in minimally invasive surgical procedures (Column 3, line 66 - Column 4, line 8). 

Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim 14 was amended by the Applicant.  Applicant's arguments filed 5/16/22 regarding the rejection of claim 14 citing the Orbay reference have been fully considered but they are not persuasive.  The Applicant has argued that the Orbay reference fails to disclose or suggest a device with a blade (i) disposed at least partially within an elongate member when in a retracted position, (ii) in or further in a probe (with the cutting edge obscured by the probe) when in a10 partially extended position, and (iii) with the cutting edge extending or protruding from the probe when in an extended positioned.  The Applicant contends that Orbay does not disclose that the blade 165 is movable between the three positions recited in claim 14 and that Orbay only discloses that the blade 165 can move from a position within the prow 180 (Figure 7A) to a position extending out of the prow 180 (Figure 7B).  The Examiner disagrees with this argument. 
Orbay discloses that when the actuation mechanism is deployed, the blade 165 moves in an arcuate path defined by the pin 166 and the blade slot 169. Figure 10A illustrates (in dotted line) the arcuate path followed by the blade 165 during deployment (paragraph 0120).  Thus, in order to transition from the retracted position (Figure 10B) to the extended position (Figure 10C), the blade 165 must follow the curved path depicted in Figure 10A.  During the transition of the blade 165 from the positions depicted in Figure 10B and Figure 10C, partially extended positions of the blade must occur.
For these reasons, it has been determined that Orbay still anticipates claim 14 as amended. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771   

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771